DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/21 has been entered.

Response to Arguments
                                           Response: Claim Objections
1.    Examiner Response:
Applicant’s arguments, see page 7, filed 12/16/21, with respect to the claim objections have been fully considered and are persuasive.  The claim objections of claim 11 has been withdrawn. 

                                     Response: 35 U.S.C.  § 103
2.    Applicants argue:
	“Bennett, Hull, Arns, and Fatahi (either alone or in combination) fail to disclose or suggest the combination of features recited in amended claim 1. In particular, Bennett, Hull, Arns, and Fatahi fail to disclose or suggest, among other features, “determining, by one or more real mechanical tests performed on the real composite material, a plurality of mechanical properties”, “scanning the real composite material to form a digitized three-dimensional model of the real composite material”, “assigning the determined plurality of mechanical properties to the corresponding plurality of digitized models of the respective plurality of real materials (Remarks: pages 8-9)

3.    Examiner Response:
The examiner respectfully disagrees.  The applicant argues that the Hull et al. reference doesn’t teach the limitation of claim 1 that states “determining, by one or more real mechanical tests performed on the real composite material, a plurality of mechanical properties of the respective plurality of real materials”.  The examiner first notes that the phrase “real composite material” is not defined within the claims.  The examiner considers the micro-scale rock sample to be the real composite material, since the real composite material can be a rock that includes an organic material and minerals such as quartz, see paragraph [0030] of the specification.  Also, the phrase “mechanical properties” is not defined within the limitation.  The examiner considers the tensile strength and Young’s modulus to be the mechanical properties, since the mechanical properties can be Young’s modulus and tensile strength, see paragraph [0028] of the specification.  In paragraph [0005] - [0006], paragraph [0052] – [0053], paragraph [0056], paragraph [0071] – [0072] and Fig. 4 of the Hull et al. reference a mechanical experiment is conducted, where the mechanical experiment includes a tension test or a compression test.  The examiner considers the mechanical experiment to be the one or more real mechanical tests on a real composite material, since the mechanical experiment is conducted on a rock sample.

Also, the applicant argues that the Arns et al. reference doesn’t teach the limitation of claim 1 that states “assigning the determined plurality of mechanical properties to the corresponding plurality of digitized models of the respective plurality of real materials resulting in a modified digitized three-dimensional model of the real composite material”.  The examiner notes that on Pg. 1398, Property prediction, 1st paragraph of the Arns reference, it teaches bulk modulus, shear modulus and mineral density are assigned to rock skeleton values of the elastic properties of the quartz mineral of the sandstone, where the digitized 3D image is going to be modified.

4.    Examiner Response:
The Applicant’s arguments on pages 9-10 with respect to the limitation of claim 1 that
states “performing one or more simulated mechanical tests on the modified digitized three-
dimensional model of the real composite material” have been considered but are moot because the arguments do not apply to the current rejection.
Claim Objections
5.	Claims 1 and 13 are objected to because of the following informalities:  The amendment within the performing limitation that states “wherein the modified digitized three-dimensional model of the real composite material is formed from scanning the real composite material and assigning the determined plurality of mechanical properties to the digitized three-dimensional model”, appears to be repeating the scanning and assigning limitations that are previous shown within claim 1.  Appropriate correction is required.
In claim 13, there appears to be a grammatical error in the determining limitation of the claim that states “the simulated mechanical test comprising a uniaxial compression test, a direct shear test, a direct tension test, a Brazilian test, or an iso-compression test”.  The word “an” should replace the letter “a” that is before the word “uniaxial”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference Instrumented nanoindentation and 3D mechanistic modeling of a shale at multiple scales, written by Bennett et al. (from IDS dated 6/11/18) in view of Hull et al. (U.S. PGPub 2017/0067836) in further view of online reference Computation of linear elastic properties from microtomographic images: Methodology and agreement between theory and experiment, written by Arns et al. (from IDS dated 9/17/19) in further view of online reference Experimental and numerical study of crack behavior for capsule-based self-healing cementitious materials, written by Lv et al. 
Examiner’s note: The examiner notes that the phrase “real composite material” is not defined within the claims.  The examiner considers shale as being the real composite material, since the real composite material can be a rock that includes an organic material and minerals such as quartz, see paragraph [0030] of the specification and see Pg. 1, Introduction, 1st paragraph, “Shale is a fine-grained sedimentary, etc.”, Pg. 2, sec. 2, Scale and heterogeneity, 1st paragraph of the Bennett et al.
Also, the examiner notes that the phrase “mechanical properties” is not defined within the claim limitation.  The examiner considers the tensile strength and Young’s modulus to be the mechanical properties, since the mechanical properties can be Young’s modulus and tensile strength, see paragraph [0028] of the specification and see paragraphs [0071] – [0072] of the Hull et al. reference.
Further, the examiner considers the modeling of the cantilever micro-beam behavior as being the simulated mechanical test of direct tension test, since the tension test can be a 
Regarding the performing limitation the examiner considers the uniaxial tensile test to be the simulated mechanical test, since the uniaxial tensile test measures material parameters such as Young's (E) modulus and tensile strength, see Pg. 222, sec. 2.3 Modelling, 1st paragraph of the Lv et al.

With respect to claim 1, Bennett et al. discloses “A method” as [Bennett et al. (Pg. 3, sec. 3 Experimental methods)];
“for a real composite material comprising a plurality of real materials interspersed to form the real composite material” as [Bennett et al. (Pg. 1, Introduction, 1st paragraph, “Shale is a fine-grained sedimentary, etc.”, Pg. 2, sec. 2, Scale and heterogeneity, 1st paragraph, “During the nanocharacterization process,, a mechanistic, etc.”)] Examiner’s interpretation: The examiner notes that the phrase “real composite material” is not defined within the claims.  The examiner considers shale as being the real composite material, since the real composite material can be a rock that includes an organic material and minerals such as quartz, see paragraph [0030] of the specification;
While the Bennett et al. reference teaches nanoindentation measurements being obtained by nonindentation being performed, Bennett et al. does not explicitly disclose “determining, by one or more real mechanical tests performed on the real composite material, a plurality of mechanical properties of the respective plurality of real materials, the one or more real mechanical tests comprising a micro-cantilever beam test, a micro-scratch test, micro-pillar compression test, direct tension test, or direct shear test, wherein determining the plurality of 
Hull et al. discloses “determining, by one or more real mechanical tests performed on the real composite material, a plurality of mechanical properties of the respective plurality of real materials” as [Hull et al. (paragraph [0006], paragraph [0052] – [0053], paragraph [0056], paragraph [0071] – [0072], Fig. 4)] Examiner’s interpretation: The examiner notes that the phrase “real composite material” is not defined within the claims.  The examiner considers the micro-scale rock sample to be the real composite material, since the real composite material can be a rock that includes an organic material and minerals such as quartz, see paragraph [0030] of the specification.  Also, the examiner notes that the phrase “mechanical properties” is not defined within the claim limitation.  The examiner considers the tensile strength and Young’s modulus to be the mechanical properties, since the mechanical properties can be Young’s modulus and tensile strength, see paragraph [0028] of the specification;
“the one or more real mechanical tests comprising a micro-cantilever beam test, a micro-scratch test, micro-pillar compression test, direct tension test, or direct shear test” as [Hull et al. (paragraph [0006])];
“wherein determining the plurality of mechanical properties of the respective plurality of real materials comprises: comparing results of the one or more real mechanical tests with a 
“and adjusting the plurality of parameters of the numerical model until the results of the one or more real mechanical tests match the numerical model” as [Hull et al. (paragraph [0096])] Examiner’s interpretation: The material properties are adjusted so that the force-deflection curve measured in the numerical simulation can match the force-deflection curve of the measured experiment;
“the one or more simulated mechanical tests comprising a simulated uniaxial
compression test, a simulated direct shear test, a simulated direct tension test, a simulated Brazilian test, or a simulated iso-compression test” as [Hull et al. (paragraph [0006], paragraph [0096])] Examiner’s interpretation: The examiner considers the modeling of the cantilever micro-beam behavior as being the simulated mechanical test of direct tension test, since the tension test can be a cantilever test that test micro-scale beam;
Bennett et al. and Hull et al. are analogous art because they are from the same field endeavor of analyzing the materials of a rock.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Bennett et al. of determining nanoindentation measurements by performing a nanoindentation by incorporating determining, by one or more real mechanical tests performed on the real composite material, a plurality of mechanical properties of the respective plurality of real materials, the one or more real mechanical tests comprising a micro-cantilever beam test, a micro-scratch test, micro-pillar compression test, direct tension test, or direct shear test, wherein determining the plurality of 
The motivation for doing so would have been because Hull et al. teaches that by doing mechanical experiments (tension test, compression test), the ability to evaluate the kerogen-rich reservoir rock can be accomplished (Hull et al. (paragraph [0005] – [0006]).
While the combination of Bennett et al. and Hull et al. teaches scanning a real composite  material and having a plurality of mechanical properties of the respective plurality of real materials, Bennett et al. and Hull et al. do not explicitly disclose “scanning the real composite material to form a digitized three-dimensional model of the real composite material, the digitized three-dimensional model of the real composite material comprising digitized models of the plurality of real materials; assigning the determined plurality of mechanical properties to the corresponding plurality of digitized models of the respective plurality of real materials resulting in a modified digitized three-dimensional model of the real composite material; wherein the modified digitized three-dimensional model of the real composite material is formed from scanning the real composite material and assigning the determined plurality of mechanical properties to the digitized three-dimensional model”
st paragraph line 9, “In the present paper, we calculate for the first time, etc.”, Pg. 1397, Image acquisition, 1st paragraph, “Fontainebleau sandstone is an ideal experimental system, etc.”, Pg. 1398, Property prediction, 1st paragraph, “A microstructure defined by a digital, etc.”, Fig. 3)] Examiner’s interpretation: The examiner considers the four samples of the Fontainebleau sandstone to be the plurality of real materials, since the Fontainebleau sandstone is made up of quartz and quartz is a material that is from sandstone reservoir, see paragraph [0027] of the specification.  Also, the tomographic images being generated from an X-ray.  The images show four samples of the Fontainebleau sandstone and 3D images of the four samples of the Fontainebleau sandstone are shown in Fig. 3.  This demonstrates that there is a digitized three-dimensional model of the real composite material;
“assigning the determined plurality of mechanical properties to the corresponding plurality of digitized models of the respective plurality of real materials resulting in a modified digitized three-dimensional model of the real composite material” as [Arns et al. (Pg. 1398, Property prediction, 1st paragraph, “A microstructure defined by a digital, etc.”)] Examiner’s interpretation: Bulk modulus, shear modulus and mineral density are assigned to rock skeleton values of the elastic properties of the quartz mineral of the sandstone, where the digitized 3D image is going to be modified;
“wherein the modified digitized three-dimensional model of the real composite material is formed from scanning the real composite material and assigning the determined plurality of mechanical properties to the digitized three-dimensional model” as [Arns et al. (Pg. 1397, right st paragraph line 9, “In the present paper, we calculate for the first time, etc.”, Pg. 1397, Image acquisition, 1st paragraph, “Fontainebleau sandstone is an ideal experimental system, etc.”, Pg. 1398, Property prediction, 1st paragraph, “A microstructure defined by a digital, etc.”, Fig. 3)];
Bennett et al., Hull et al. and Arns et al. are analogous art because they are from the same field endeavor of analyzing the property of materials of a rock.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Bennett et al. and Hull et al. of scanning a real composite material, where a scanning electron microscopy (SEM) image is created by incorporating scanning the real composite material to form a digitized three-dimensional model of the real composite material, the digitized three-dimensional model of the real composite material comprising digitized models of the plurality of real materials; assigning the determined plurality of mechanical properties to the corresponding plurality of digitized models of the respective plurality of real materials resulting in a modified digitized three-dimensional model of the real composite material; wherein the modified digitized three-dimensional model of the real composite material is formed from scanning the real composite material and assigning the determined plurality of mechanical properties to the digitized three-dimensional model as taught by Arns et al. for the purpose of obtaining a large ensemble of samples from a single tomographic image, where measurements of elastic properties are derived over a wide range of porosities.
The motivation for doing so would have been because Arns et al. teaches that by obtaining a large ensemble of samples from a single tomographic image, where measurements of elastic properties are derived over a wide range of porosities, the ability to predict petro-physical 
While the combination of Bennett et al., Hull et al. and Arns et al. teaches performing one or more real mechanical tests on a real composite material, where a plurality of mechanical properties of the respective plurality of real materials are determined, Bennett et al., Hull et al. and Arns et al. do not explicitly disclose “performing one or more simulated mechanical tests on the modified digitized three-dimensional model of the real composite material; determining a mechanical property of the real composite material based on results of the one or more simulated mechanical tests, the mechanical property of the real composite material comprising a Young’s modulus, a tensile strength, a cohesive strength, an angle of internal friction, or a bulk modulus of the real composite material; and providing the mechanical property of the real composite material.”
Lv et al. discloses “performing one or more simulated mechanical tests on the modified digitized three-dimensional model of the real composite material” as [Lv et al. (Pg. 222, sec. 2.3 Modelling, 1st paragraph, “Fracture process of microcapsule-embedded, etc.”)] Examiner’s interpretation: The examiner considers the uniaxial tensile test to be the simulated mechanical test, since the uniaxial tensile test measures material parameters such as Young's (E) modulus and tensile strength;
“determining a mechanical property of the real composite material based on results of the
one or more simulated mechanical tests, the mechanical property of the real composite material comprising a Young’s modulus, a tensile strength, a cohesive strength, an angle of internal friction, or a bulk modulus of the real composite material” as [Lv et al. (Pg. 224, sec. 3.4 3D st paragraph, “The mechanical properties of different, etc.”, Table 2)];
“and providing the mechanical property of the real composite material.” as [Lv et al. (Pg. 224, sec. 3.4 3D modelling of cracking behavior, 1st paragraph, “The mechanical properties of different, etc.”)];
Bennett et al., Hull et al., Arns et al. and Lv et al. are analogous art because they are from the same field endeavor of analyzing the property of materials of a rock.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Bennett et al., Hull et al. and Arns et al. of performing one or more real mechanical tests on a real composite material, where a plurality of mechanical properties of the respective plurality of real materials are determined by incorporating performing one or more simulated mechanical tests on the modified digitized three-dimensional model of the real composite material; determining a mechanical property of the real composite material based on results of the one or more simulated mechanical tests, the mechanical property of the real composite material comprising a Young’s modulus, a tensile strength, a cohesive strength, an angle of internal friction, or a bulk modulus of the real composite material; and providing the mechanical property of the real composite material as taught by Lv et al. for the purpose of investigating the fracture and trigger behavior microcapsules embedded in a self-healing cementitious system.
The motivation for doing so would have been because Lv et al. teaches that by investigating the fracture and trigger behavior microcapsules embedded in a self-healing cementitious system, the ability to establish a bridge between the local micromechanical 

With respect to claim 2, the combination of Bennett et al., Hull et al., Arns et al. and Lv et al. discloses the method of claim 1 above, and Bennett et al. further discloses “wherein scanning the real composite material comprises scanning electron microscopy (SEM) imaging or micro computed tomography (micro-CT) imaging to create a plurality of images” as [Bennet et al. (Pg. 2, left col., 3rd paragraph, “High-resolution imaging has now emerged, etc.”, Fig. 2)];
“and the digitized three-dimensional model of the real composite material is formed using the plurality of images.” as [Arns et al. (Pg. 1397, right col., 1st paragraph, “In the present paper, we calculate for the first time, etc.”, Pg. 1397, Image acquisition, 1st paragraph, “Fontainebleau sandstone is an ideal experimental system, etc.”, Fig. 3)];

With respect to claim 3, the combination of Bennett et al., Hull et al., Arns et al. and Lv et al. discloses the method of claim 2 above, and Arns et al. further discloses “wherein the digitized three-dimensional model of the real composite material is formed by identifying, in the plurality of images, digitized portions that correspond to each of the plurality of real materials.” as [Arns et al. (Pg. 1397, Image acquisition, 1st paragraph, “Fontainebleau sandstone is an ideal experimental system, etc.”)];

With respect to claim 4, the combination of Bennett et al., Hull et al., Arns et al. and Lv et al. discloses the method of claim 3 above, and Arns et al. further discloses “wherein assigning the determined plurality of mechanical properties to the corresponding plurality of digitized st paragraph, 1st paragraph, “A microstructure defined by a digital, etc.”)];

With respect to claim 5, the combination of Bennett et al., Hull et al., Arns et al. and Lv et al. discloses the method of claim 4 above, and Arns et al. further discloses “wherein the real composite material comprises a core plug obtained from a subterranean zone.” as [Arns et al. (Pg. 1397, Image acquisition, 1st paragraph, “Fontainebleau sandstone is an ideal experimental system, etc.”)] Examiner’s interpretation: The examiner considers the cylindrical plug to be the core plug, since cylindrical plug is a sample that was taken from the Fontainebleau sandstone.  A core plug can be obtained from a sandstone reservoir, see paragraph [0027] of the specification;

With respect to claim 6, the combination of Bennett et al., Hull et al., Arns et al. and Lv et al. discloses the method of claim 5 above, and Bennett et al. further discloses “wherein the plurality of real materials comprises organic material.” as [Bennett et al. (Pg. 1, Introduction, 1st paragraph, “Shale is a fine-grained sedimentary, etc.”, Pg. 2, sec. 2, Scale and heterogeneity, 1st paragraph, “During the nanocharacterization process,, a mechanistic, etc.”)];

7.	Claims 7, 11 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference Computation of linear elastic properties from microtomographic images: Methodology and agreement between theory and experiment, written by Arns et al. (from IDS .
Examiner’s note: The examiner notes that real materials are made up of constituent materials.  Therefore, having constituent materials demonstrates that there are real materials as stated in claim 1, see paragraph [0027] and paragraph [0030] of the specification.  The examiner considers the four samples of the Fontainebleau sandstone to be the plurality of real materials, since the Fontainebleau sandstone is made up of quartz and quartz is a material that is from sandstone reservoir, see paragraph [0027] of the specification.  Also, the examiner considers the cylindrical plug to be the core plug, since cylindrical plug is a sample that was taken from the Fontainebleau sandstone, see Pg. 1397, Image acquisition, 1st paragraph, “Fontainebleau sandstone is an ideal experimental system, etc.”, Pg. 1398, Property prediction, 1st paragraph, “A microstructure defined by a digital, etc.” of the Arns et al. reference.  A core plug can be obtained from a sandstone reservoir, see paragraph [0027] of the specification;
Also, the examiner notes that the phrase “mechanical properties” is not defined within the claim limitation.  The examiner considers the tensile strength and Young’s modulus to be the mechanical properties, since the mechanical properties can be Young’s modulus and tensile strength, see paragraph [0028] of the specification and see paragraphs [0071] – [0072] of the Hull et al. reference.
Regarding the limitation that states “the simulated mechanical test comprising a simulated uniaxial compression test, a simulated direct shear test, a simulated direct tension test, 
Regarding the performing limitation the examiner considers the uniaxial tensile test to be the simulated mechanical test, since the uniaxial tensile test measures material parameters such as Young's (E) modulus and tensile strength, see Pg. 222, sec. 2.3 Modelling, 1st paragraph of the Lv et al.

With respect to claim 7, Arns et al. discloses “A method” as [Arns et al. (Abstract, Pg, 1397, right col., 2nd paragraph, “The paper is organized as follows, etc.”)];
“for a composite material comprising a core plug obtained from a subterranean zone, the
core plug comprising a plurality of constituents interspersed to form the composite material” as [Arns et al. (Pg. 1397, Image acquisition, 1st paragraph, “Fontainebleau sandstone is an ideal experimental system, etc.”, Pg. 1398, Property prediction, 1st paragraph, “A microstructure defined by a digital, etc.”)] Examiner’s interpretation:  The examiner notes that real materials are made up of constituent materials.  Therefore, having constituent materials demonstrates that there are real materials as stated in claim 1, see paragraph [0027] and paragraph [0030] of the specification.  The examiner considers the four samples of the Fontainebleau sandstone to be the plurality of real materials, since the Fontainebleau sandstone is made up of quartz and quartz is a material that is from sandstone reservoir, see paragraph [0027] of the specification.  Also, the examiner considers the cylindrical plug to be the core plug, since cylindrical plug is a sample 
“forming a digitized three-dimensional model of the composite material, the digitized three-dimensional model comprising a plurality of digitized sub-models corresponding to the respective plurality of constituents” as [Arns et al. (Pg. 1397, right col., 1st paragraph, “In the present paper, we calculate for the first time, etc.”, Pg. 1397, Image acquisition, 1st paragraph, “Fontainebleau sandstone is an ideal experimental system, etc.”, Pg. 1398, Property prediction, 1st paragraph, “A microstructure defined by a digital, etc.”)] Examiner’s interpretation: The examiner considers the four samples of the Fontainebleau sandstone to be the plurality of real materials, since the Fontainebleau sandstone is made up of quartz and quartz is a material that is from sandstone reservoir, see paragraph [0027] of the specification;
“wherein forming the digitized three-dimensional model of the composite material comprises: scanning the composite material” as [Arns et al. (Pg. 1397, right col., 1st paragraph, “In the present paper, we calculate for the first time, etc.”, Pg. 1397, Image acquisition, 1st paragraph, “Fontainebleau sandstone is an ideal experimental system, etc.”, Pg. 1398, Property prediction, 1st paragraph, “A microstructure defined by a digital, etc.”)]; 
“and compiling the plurality of images to form the digitized three-dimensional model of the composite material” as [Arns et al. (Pg. 1397, right col., 1st paragraph, “In the present paper, we calculate for the first time, etc.”, Pg. 1397, Image acquisition, 1st paragraph, “Fontainebleau sandstone is an ideal experimental system, etc.”)];
“assigning the one or more mechanical properties to each of the digitized sub-models to form a modified digitized three-dimensional model of the composite material, the assigned mechanical properties each corresponding to mechanical properties of their respective st paragraph, “A microstructure defined by a digital, etc.”)] Examiner’s interpretation: Bulk modulus, shear modulus and mineral density are assigned to rock skeleton values of the elastic properties of the quartz mineral of the sandstone, where the digitized 3D image is going to be modified;
While Arns et al. teaches calculating the elastic properties of a tomographic image of sandstone, Arns et al. does not explicitly disclose “performing one or more mechanical tests to determine one or more mechanical properties of each of the plurality of constituents, the one or more mechanical tests comprising a micro-cantilever beam test, a micro-scratch test, micro-pillar compression test, direct tension test, or direct shear test; comparing results of the one or more real mechanical tests with a numerical model comprising a plurality of parameters corresponding to the plurality of mechanical properties of the respective plurality of constituents; adjusting the plurality of parameters of the numerical model until the results of the one or more real mechanical tests match the numerical model; the simulated mechanical tests comprising a simulated uniaxial compression test, a simulated direct shear test, a simulated direct tension test, a simulated Brazilian test, or a simulated iso-compression test”
Hull et al. discloses “performing one or more mechanical tests to determine one or more mechanical properties of each of the plurality of constituents, the one or more mechanical tests comprising a micro-cantilever beam test, a micro-scratch test, micro-pillar compression test, direct tension test, or direct shear test” as [Hull et al. (paragraph [0006], paragraph [0052] – [0053], paragraph [0056], paragraph [0071] – [0072], Fig. 4)] Examiner’s interpretation:  The examiner notes that real materials are made up of constituent materials.  Therefore, having constituent materials demonstrates that there are real materials as stated in claim 1, see paragraph [0027] and paragraph [0030] of the specification.  Also, the examiner notes that the phrase 
“comparing results of the one or more real mechanical tests with a numerical model comprising a plurality of parameters corresponding to the plurality of mechanical properties of the respective plurality of constituents” as [Hull et al. (paragraph [0095], Figs. 16A and 16B)];
“adjusting the plurality of parameters of the numerical model until the results of the one or more real mechanical tests match the numerical model; the simulated mechanical tests comprising a simulated uniaxial compression test, a simulated direct shear test, a simulated direct tension test, a simulated Brazilian test, or a simulated iso-compression test” as [Hull et al. (paragraph [0096])] Examiner’s interpretation: The material properties are adjusted so that the force-deflection curve measured in the numerical simulation can match the force-deflection curve of the measured experiment;
“the simulated mechanical test comprising a simulated uniaxial compression test, a simulated direct shear test, a simulated direct tension test, a simulated Brazilian test, or a simulated iso-compression test” as [Hull et al. (paragraph [0006])];
Arns et al. and Hull et al. are analogous art because they are from the same field endeavor of analyzing the materials of a rock.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Arns et al. of calculating the elastic properties of a tomographic image of sandstone by incorporating performing one or more mechanical tests to determine one or more mechanical properties of each of the plurality of constituents, the one or more mechanical tests comprising a micro-cantilever beam test, a micro-
The motivation for doing so would have been because Hull et al. teaches that by doing mechanical experiments (tension test, compression test), the ability to evaluate the kerogen-rich reservoir rock can be accomplished (Hull et al. (paragraph [0005] – [0006]).
While the combination of Arns et al. and Hull et al. teaches scanning a composite material, Arns et al. and Hull et al. do not explicitly disclose “scanning the composite material by scanning electron microscopy (SEM) imaging or micro computed tomography (micro-CT) imaging to obtain a plurality of images”
Bennett et al. discloses “scanning the composite material by scanning electron microscopy (SEM) imaging or micro computed tomography (micro-CT) imaging to obtain a plurality of images” as [Bennet et al. (Pg. 2, left col., 3rd paragraph, “High-resolution imaging has now emerged, etc.”, Fig. 2)];
Arns et al., Hull et al. and Bennett et al. are analogous art because they are from the same field endeavor of analyzing the property of materials of a rock.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Arns et al. and Hull et al. of scanning a 
The motivation for doing so would have been because Bennett et al. teaches that by scanning the composite material by scanning electron microscopy (SEM) imaging, the ability to characterize the shale at a scale of nanoindentation testing, where mechanical properties of the composite material are revealed, can be accomplished (Bennett et al. (Abstract).
While the combination of Arns et al., Hull et al. and Bennett et al. teaches performing one or more real mechanical tests on a real composite material, where a plurality of mechanical properties of the respective plurality of real materials are determined, Arns et al., Hull et al. and Bennett et al. do not explicitly disclose “performing a simulated mechanical test on the modified digitized three-dimensional model to determine a mechanical property of the composite material; the mechanical property of the real composite material comprising a Young’s modulus, a tensile strength, a cohesive strength, an angle of internal friction, or a bulk modulus of the real composite material; and providing the mechanical property of the real composite material”
Lv et al. discloses “performing a simulated mechanical test on the modified digitized three-dimensional model to determine a mechanical property of the composite material” as [Lv et al. (Pg. 222, sec. 2.3 Modelling, 1st paragraph, “Fracture process of microcapsule-embedded, etc.”)] Examiner’s interpretation: The examiner considers the uniaxial tensile test to be the simulated mechanical test, since the uniaxial tensile test measures material parameters such as Young's (E) modulus and tensile strength;
st paragraph, “The mechanical properties of different, etc.”, Table 2)];
“and providing the mechanical property of the real composite material” as [Lv et al. (Pg. 224, sec. 3.4 3D modelling of cracking behavior, 1st paragraph, “The mechanical properties of different, etc.”)];
Arns et al., Hull et al., Bennett et al. and Lv et al. are analogous art because they are from the same field endeavor of analyzing the property of materials of a rock.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Arns et al., Hull et al. and Bennett et al. of performing one or more real mechanical tests on a real composite material, where a plurality of mechanical properties of the respective plurality of real materials are determined by incorporating performing a simulated mechanical test on the modified digitized three-dimensional model to determine a mechanical property of the composite material; the mechanical property of the real composite material comprising a Young’s modulus, a tensile strength, a cohesive strength, an angle of internal friction, or a bulk modulus of the real composite material; and providing the mechanical property of the real composite material as taught by Lv et al. for the purpose of investigating the fracture and trigger behavior microcapsules embedded in a self-healing cementitious system.
The motivation for doing so would have been because Lv et al. teaches that by investigating the fracture and trigger behavior microcapsules embedded in a self-healing cementitious system, the ability to establish a bridge between the local micromechanical 

With respect to claim 11, the combination of Arns et al., Hull et al., Bennett et al. and Lv et al. discloses the method of claim 7 above, and Bennett et al. further discloses “wherein the plurality of constituents comprises organic material.” as [Bennett et al. (Pg. 1, Introduction, 1st paragraph, “Shale is a fine-grained sedimentary, etc.”, Pg. 2, sec. 2, Scale and heterogeneity, 1st paragraph, “During the nanocharacterization process,, a mechanistic, etc.”)];

Examiner’s note: The examiner notes that real materials are made up of constituent materials.  Therefore, having constituent materials demonstrates that there are real materials as stated in claim 1, see paragraph [0027] and paragraph [0030] of the specification.  The examiner considers the four samples of the Fontainebleau sandstone to be the plurality of real materials, since the Fontainebleau sandstone is made up of quartz and quartz is a material that is from sandstone reservoir, see paragraph [0027] of the specification.  Also, the examiner considers the cylindrical plug to be the core plug, since cylindrical plug is a sample that was taken from the Fontainebleau sandstone, see Pg. 1397, Image acquisition, 1st paragraph, “Fontainebleau sandstone is an ideal experimental system, etc.”, Pg. 1398, Property prediction, 1st paragraph, “A microstructure defined by a digital, etc.” of the Arns et al. reference.  A core plug can be obtained from a sandstone reservoir, see paragraph [0027] of the specification;
Regarding the limitation that states “the simulated mechanical test comprising a uniaxial compression test, a direct shear test, a direct tension test, a Brazilian test, or an iso-compression test”, the examiner considers the modeling of the cantilever micro-beam behavior as being the 
Regarding the performing limitation the examiner considers the uniaxial tensile test to be the simulated mechanical test, since the uniaxial tensile test measures material parameters such as Young's (E) modulus and tensile strength, see Pg. 222, sec. 2.3 Modelling, 1st paragraph of the Lv et al.

With respect to claim 13, Arns et al. discloses “A method” as [Arns et al. (Abstract, Pg. 1397, right col., 2nd paragraph, “The paper is organized as follows, etc.”)];
“for a composite material comprising a plurality of constituents interspersed to form the composite material” as [Arns et al. (Pg. 1397, Image acquisition, 1st paragraph, “Fontainebleau sandstone is an ideal experimental system, etc.”, Pg. 1398, Property prediction, 1st paragraph, “A microstructure defined by a digital, etc.”)] Examiner’s interpretation:  The examiner notes that real materials are made up of constituent materials.  Therefore, having constituent materials demonstrates that there are real materials as stated in claim 1, see paragraph [0027] and paragraph [0030] of the specification.  The examiner considers the four samples of the Fontainebleau sandstone to be the plurality of real materials, since the Fontainebleau sandstone is made up of quartz and quartz is a material that is from sandstone reservoir, see paragraph [0027] of the specification;
“scanning the composite material” as [Arns et al. (Pg. 1397, right col., 1st paragraph, “In the present paper, we calculate for the first time, etc.”, Pg. 1397, Image acquisition, 1st paragraph, “Fontainebleau sandstone is an ideal experimental system, etc.”, Pg. 1398, Property prediction, 1st paragraph, “A microstructure defined by a digital, etc.”)]; 
st paragraph, “In the present paper, we calculate for the first time, etc.”, Pg. 1397, Image acquisition, 1st paragraph, “Fontainebleau sandstone is an ideal experimental system, etc.”, Pg. 1398, Property prediction, 1st paragraph, “A microstructure defined by a digital, etc.”)];
“modifying the digitized three-dimensional model to include the determined mechanical properties of each of the plurality of constituents, resulting in a modified digitized three-dimensional model” as [Arns et al. (Pg. 1398, Property prediction, 1st paragraph, “A microstructure defined by a digital, etc.”)] Examiner’s interpretation: Bulk modulus, shear modulus and mineral density are assigned to rock skeleton values of the elastic properties of the quartz mineral of the sandstone, where the digitized 3D image is going to be modified;
While Arns et al. teaches calculating the elastic properties of a tomographic image of sandstone, Arns et al. does not explicitly disclose “performing one or more mechanical tests to determine determining one or more mechanical properties of each of the plurality of constituents, the one or more mechanical tests comprising a micro-cantilever beam test, a micro-scratch test, micro-pillar compression test, direct tension test, direct shear test, or a combination thereof; comparing results of the one or more real mechanical tests with a numerical model comprising a plurality of parameters corresponding to the plurality of mechanical properties of the respective plurality of constituents; adjusting the plurality of parameters of the numerical model until the results of the one or more real mechanical tests match the numerical model; the simulated mechanical test comprising a uniaxial compression test, a direct shear test, a direct tension test, a Brazilian test, or an iso-compression test”
Examiner’s interpretation:  The examiner notes that real materials are made up of constituent materials.  Therefore, having constituent materials demonstrates that there are real materials as stated in claim 1, see paragraph [0027] and paragraph [0030] of the specification.  Also, the examiner notes that the phrase “mechanical properties” is not defined within the claims.  The examiner considers the tensile strength and Young’s modulus to be the mechanical properties, since the mechanical properties can be Young’s modulus and tensile strength, see paragraph [0028] of the specification;
“comparing results of the one or more real mechanical tests with a numerical model comprising a plurality of parameters corresponding to the plurality of mechanical properties of the respective plurality of constituents” as [Hull et al. (paragraph [0095], Figs. 16A and 16B)];
“adjusting the plurality of parameters of the numerical model until the results of the one or more real mechanical tests match the numerical model” as [Hull et al. (paragraph [0096])] Examiner’s interpretation: The material properties are adjusted so that the force-deflection curve measured in the numerical simulation can match the force-deflection curve of the measured experiment;
“the simulated mechanical test comprising a uniaxial compression test, a direct shear test, a direct tension test, a Brazilian test, or an iso-compression test” as [Hull et al. (paragraph [0006])];
Arns et al. and Hull et al. are analogous art because they are from the same field endeavor of analyzing the materials of a rock.

The motivation for doing so would have been because Hull et al. teaches that by doing mechanical experiments (tension test, compression test), the ability to evaluate the kerogen-rich reservoir rock can be accomplished (Hull et al. (paragraph [0005] – [0006]).
While the combination of Arns et al. and Hull et al. teaches scanning a composite material, Arns et al. and Hull et al. do not explicitly disclose “scanning the composite material by scanning electron microscopy (SEM) imaging or micro computed tomography (micro-CT) imaging to obtain at least one image”
Bennett et al. discloses “scanning the composite material by scanning electron microscopy (SEM) imaging or micro computed tomography (micro-CT) imaging to obtain at rd paragraph, “High-resolution imaging has now emerged, etc.”, Fig. 2)];
Arns et al., Hull et al. and Bennett et al. are analogous art because they are from the same field endeavor of analyzing the property of materials of a rock.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Arns et al. and Hull et al. of scanning a composite material by incorporating scanning the composite material by scanning electron microscopy (SEM) imaging or micro computed tomography (micro-CT) imaging to obtain at least one image as taught by Bennett et al. for the purpose of analyzing the results of nanoindentation and electron microscopy experiments on a sample of organic rich shale.
The motivation for doing so would have been because Bennett et al. teaches that by scanning the composite material by scanning electron microscopy (SEM) imaging, the ability to characterize the shale at a scale of nanoindentation testing, where mechanical properties of the composite material are revealed, can be accomplished (Bennett et al. (Abstract).
While the combination of Arns et al., Hull et al. and Bennett et al. teaches performing one or more real mechanical tests on a real composite material, where a plurality of mechanical properties of the respective plurality of real materials are determined, Arns et al., Hull et al. and Bennett et al. do not explicitly disclose “determining a mechanical property of the composite material based on results of a simulated mechanical test on the modified digitized three-dimensional model; the mechanical property of the composite material comprising a Young’s modulus, a tensile strength, a cohesive strength, an angle of internal friction, or a bulk modulus of the composite material; the mechanical property of the composite material comprising a 
Lv et al. discloses “determining a mechanical property of the composite material based on results of a simulated mechanical test on the modified digitized three-dimensional model” as [Lv et al. (Pg. 222, sec. 2.3 Modelling, 1st paragraph, “Fracture process of microcapsule-embedded, etc.”, Pg. 224, sec. 3.4 3D modelling of cracking behavior, 1st paragraph, “The mechanical properties of different, etc.”, Table 2)] Examiner’s interpretation: The examiner considers the uniaxial tensile test to be the simulated mechanical test, since the uniaxial tensile test measures material parameters such as Young's (E) modulus and tensile strength;
	“the mechanical property of the composite material comprising a Young’s modulus, a tensile strength, a cohesive strength, an angle of internal friction, or a bulk modulus of the composite material” as [Lv et al. (Pg. 224, sec. 3.4 3D modelling of cracking behavior, 1st paragraph, “The mechanical properties of different, etc.”, Table 2)];
“and providing the mechanical property of the composite material.” as [Lv et al. (Pg. 224, sec. 3.4 3D modelling of cracking behavior, 1st paragraph, “The mechanical properties of different, etc.”)];
Arns et al., Hull et al., Bennett et al. and Lv et al. are analogous art because they are from the same field endeavor of analyzing the property of materials of a rock.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Arns et al., Hull et al. and Bennett et al. of performing one or more real mechanical tests on a real composite material, where a plurality of mechanical properties of the respective plurality of real materials are determined by incorporating determining a mechanical property of the composite material based on results of a 
The motivation for doing so would have been because Lv et al. teaches that by investigating the fracture and trigger behavior microcapsules embedded in a self-healing cementitious system, the ability to establish a bridge between the local micromechanical properties of certain materials (Lv et al. (Pg. 228, sec. 4 Conclusion, “In this work, a feasible approach, etc.”).

With respect to claim 14, the combination of Arns et al., Hull et al., Bennett et al. and Fatahi discloses the method of claim 13 above, and Arns et al. further discloses “wherein the composite material comprises a core plug obtained from a subterranean zone.” as [Arns et al. (Pg. 1397, Image acquisition, 1st paragraph, “Fontainebleau sandstone is an ideal experimental system, etc.”)] Examiner’s interpretation: The examiner considers the cylindrical plug to be the core plug, since cylindrical plug is a sample that was taken from the Fontainebleau sandstone.  A core plug can be obtained from a sandstone reservoir, see paragraph [0027] of the specification;

With respect to claim 15, the combination of Arns et al., Hull et al., Bennett et al. and Fatahi discloses the method of claim 14 above, and Bennett et al. further discloses “wherein the plurality of constituents comprises organic material.” as [Bennett et al. (Pg. 1, Introduction, 1st paragraph, “Shale is a fine-grained sedimentary, etc.”, Pg. 2, sec. 2, Scale and heterogeneity, 1st paragraph, “During the nanocharacterization process,, a mechanistic, etc.”)];

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The relevance of online reference Study on the mesostructured and mesomechanical characteristics of the soil-rock mixture using digital image processing based finite element method, written by Xu et al. teaches the technique of digital image processing based on the finite element method (DIP-FEM) to study soil-rock mixtures (SRMs) in the Leaping Tiger Gorge Reservoir Area.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD E COTHRAN whose telephone number is (571)270-5594. The examiner can normally be reached 9AM -6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571)270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BERNARD E COTHRAN/Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147